346 So. 2d 1076 (1977)
CITY OF NAPLES, Appellant,
v.
Herbert L. POLK D/B/a Lamar Citrus Outdoor, Appellees.
No. 76-1958.
District Court of Appeal of Florida, Second District.
June 8, 1977.
John Ruff, City Atty., and Charles K. Allan, Naples, for appellant.
Michael D. Martin, Martin & Martin, Lakeland, for appellee.
*1077 PER CURIAM.
In 1972 the appellant/defendant, City of Naples, enacted Ordinance No. 1822 relating to signs. While permitting on-site advertising signs, all off-site (i.e., non point-of-sale signs) were prohibited. Appellee/plaintiff Lamar leased a site in an industrial zone in the City of Naples where commercial establishments are permitted. Lamar applied to the City for a permit to erect one of its 300-square-feet advertising signs, commonly referred to as billboards, on its leased site. On basis of the Ordinance, the City denied the permit; whereupon Lamar brought suit seeking to declare the Ordinance unconstitutional and to restrain its enforcement.
The trial court held that to the extent the City Ordinance prohibits all non point-of-sale advertising, it is unconstitutional and enjoined its enforcement. On basis of the rationale in Sunad, Inc. v. City of Sarasota, 122 So. 2d 611 (Fla. 1960), we must affirm the trial court. See also City of Sarasota v. Sunad, Inc., 181 So. 2d 11 (Fla.2d DCA 1965).
Affirmed.
HOBSON, Acting C.J., and SCHEB and OTT, JJ., concur.